FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                       INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-13 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 14                                                   Page 1 of NYSCEF:
                                                                               2       07/14/2020




          SUPREME            COURT        OF THE        STATE    OF NEW YORK
          COUNTY            OF NEW YORK


          Uniformed          Fire Officers  Association;   Uniformed
          Firefighters        Association   of Greater New York;
                             Officers'
          Correction                    Benevolent   Association   of the
          City of New York; Police Benevolent          Association   of
                                            Sergeants'
          the City of New York, Inc.;                   Benevolent
                          Lieutenants'
          Association;                   Benevolent    Association;
          Captains'                                      Detectives'
                       Endowment      Association;  and
          Endowment      Association,                                                        Index No.:


                                       Petitioners,

                    -against-                                                                AFFIRMATION                 IN SUPPORT               OF
                                                                                             EMERGENCY               RELIEF
          Bill de Blasio, in his official capacity as Mayor of the
          City of New York; the City of New York;                                            CPLR         ARTICLE        75; UNITED
          Fire Department     of the City of New York; Daniel A.                             STATES         NEW YORK
                                                                                                            AND
          Nigro, in his official capacity as the Commissioner    of                          CONSTITUTIONS;     COMMON
          the Fire Department    of the City of New York;                                    LAW;         CPLR    ARTICLE            78
          New York City Department       of Correction; Cynthia
          Brann, in her official capacity as the Commissioner                        of
          the New York    City Department   of Correction;  Dermot
          F. Shea, in his official capacity as the Commissioner    of
          the New York City Police Department;      the New York
          City Police Department;   Frederick Davie, in his official
          capacity as the Chair of the Civilian Complaint  Review
          Board;      and the Civilian        Complaint     Review     Board,


                                       Respondents.




                     ANDREW            QUINN,         a member   of the bar of this Court,            hereby      affirms    as follows:

                      1.    I submit    this affirmation in support of the Petitioner's  motion for emergency relief
          pursuant         to CPLR    6301, for an order to show cause, with temporary restraints, as set forth in the
          accompanying           Verified Petition and Complaint.     I am fully familiar with the facts and
          circumstances         set forth herein,       based upon my personal              knowledge,        or, where      indicated,      on
          information         and belief.
                                            The Nature      of This   Action    and Need for Immediate                      Relief

                     2.      Since on or about July 1, I have either participated in, and been informed of,
          discussions         with representatives  of the Respondent New York City Police Department
          concerning         the NYPD's    release of law enforcement  personnel information   to the public in the
          wake of the repeal of NYS    Civil Rights Law § 50a. I have been informed by the Respondents
          that no later than July 15, 2020, and potentially    earlier, the City and the NYPD will start
          releasing  law  enforcement  personnel  records   that including  records of unsubstantiated,
          unfounded,    exonerated, and pending disciplinary     matters ("Unsubstantiated   and Non-Final
          Allegations")        covering              of firefighters,
                                             thousands                   police officers, correction officers and other law
          enforcement         personnel.  It is my understanding      that the first release to be made on or before July
          15 will     include    Unsubstantiated   and Non-Final       Allegations   relating to members of the NYPD,
          and that the other records             of law enforcement       officers        will   follow    thereafter.

                       These Unsubstantiated
                      3.                        and Non-Final        Allegations  will be promoted and published by
          the NYPD    and the City on the internet, violating       the rights of thousands of law enforcement
          officers, as set forth in the accompanying     Verified Petition. Although      the repeal of Civil Rights
          Law § 50-a eliminates a categorical prohibition         to the public review of law enforcement     records,
          it does not obliterate pre-existing  contractual    rights and constitutional    and common law
          protections        that all citizens, including  the Petitioners,  share and which forbid the City
          Respondents          from promoting     unproven, defamatory      allegations to the world at large.

                     4.     The need for immediate           emergency     relief     is confirmed          by the Respondent             Mayor's

                                                                                           1 of 2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-13 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 14                                                   Page 2 of NYSCEF:
                                                                               2       07/14/2020

          public  statements: "Today, we're going to start a massive effort to make public information
          regarding to police discipline.  And this information will move very quickly and ultimately                  all of
          it will be available online. I'm going to describe to you three phases that we'll undertake
          immediately."
                           (6/17/20, Mayoral Press Conference)

                   5.     The Respondents                     whose records will be released or made any
                                                have not identified
          determination      of the consequences
                                               to the safety, reputation or privacy of the implicated    officers.
           Pending a determination  of the claims asserted in this action, the Respondents must be restrained
          from the release and promotion   on the internet of Unsubstantiated     and Non-Final  Allegations-

          otherwise, the Respondents would make this lawsuit an empty ritual, incapable of protecting       the
          reputation,   privacy and safety of hundreds of New York City's firefighters, police and corrections
          officers.   There would be no material prejudice to the Respondents from the entry of provisional
          relief, but in the absence of provisional         relief,   the damage to the Petitioners     would   be
          irreversible.

                   6.     A Temporary     Restraining    Order is necessary        and appropriate   under the facts and
          circumstances      here.

                   7.     No prior   request   for this or similar    relief   has been made.



          Dated:   July 14, 2020




                                                                                      ANDREW         QUINN


          WEST\291257337.1




                                                                                                                                     .




                                                                                  2 of 2
